 



EXHIBIT 10.59
[ * ] DENOTES EXPURGATED INFORMATION
ALTERNATION AGREEMENT
BETWEEN
BOSTON BEER CORPORATION
AND
MILLER BREWING COMPANY
Dated October 23, 2007

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page          
 
        SECTION 1  
DEFINITIONS
    1   SECTION 2  
TERM
    4   SECTION 3  
QUALITY ASSURANCE STANDARDS
    4     3.1    
Compliance with QA Standards
    4     3.2    
Compliance with Foreign Law
    5   SECTION 4  
ALTERNATING PROPRIETORSHIP
    5     4.1    
Intent to Alternate
    5     4.2    
Occupation of Brewery
    5     4.3    
Lease of Employees
    6     4.4    
Cessation of Production at Source Plant
    6     4.5    
Guaranteed Capacity Obligations
    7     4.6    
Annual and Monthly Production Forecasting
    8     4.7    
Manufacturing Obligation Limitations
    8     4.8    
Packaging
    8     4.9    
Manufacturing, Process and Packaging Changes
    9     4.10    
Dunnage
    10   SECTION 5  
INGREDIENTS AND PACKAGING
    11     5.1    
Procurement Services
    11     5.2    
Commodity Markets
    11     5.3    
No Shared Savings
    11     5.4    
Inventory
    11   SECTION 6  
TRANSPORTATION SERVICES
    12     6.1    
Transportation Services
    12     6.2    
Carrier Selection
    12     6.3    
Responsibility for Claims
    12     6.4    
No Direct Sales
    12     6.5    
Warehouse Loading and Availability
    12     6.6    
Compliance with QA Standards
    12     6.7    
Transportation Fees
    12  

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page          
 
        SECTION 7  
PRODUCTION REQUESTS
    13     7.1    
Production Requests
    13   SECTION 8  
ACCEPTANCE
    13   SECTION 9  
ALTERNATION FEES AND PRICING
    13   SECTION 10  
INVOICES AND PAYMENT
    14     10.1    
Boston Responsibility
    14     10.2    
Billing and Payment Terms
    14     10.3    
Withholding of Disputed Amounts
    14     10.4    
Stand-By Letter of Credit
    14     10.5    
Prepayment Rights
    14     10.6    
Interest Offset
    15   SECTION 11  
AUDITS AND RECORDS
    15     11.1    
Audit of Pricing Procedures
    15     11.2    
Boston’s Records
    16   SECTION 12  
INSURANCE
    16     12.1    
Boston Insurance Coverage
    16     12.2    
Coverage Rating
    16     12.3    
Miller Insurance Coverage
    16   SECTION 13  
WARRANTIES
    17     13.1    
Authority
    17     13.2    
Brands
    17     13.3    
Intellectual Property
    17   SECTION 14  
INDEMNIFICATION
    18     14.1    
Intellectual Property Indemnification
    18     14.2    
Boston Indemnification Obligations
    18     14.3    
Miller Indemnification Obligations
    18     14.4    
Indemnification Procedures
    19     14.5    
Responsibility for Boston Wholesaler Returns
    19     14.6    
Responsibility for Sales and Marketing Activities
    19  

[ * ] indicates that information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.
ii

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page          
 
          14.7    
Responsibility for Authorized Release of Brands
    19     14.8    
Responsibility for Maintaining Confidential Pricing Information
    19   SECTION 15  
CONFIDENTIALITY
    19     15.1    
No Sharing of Competitive Information
    19     15.2    
Confidentiality Obligations
    20     15.3    
No Disclosure
    20   SECTION 16  
LIMITATION OF LIABILITY AND PERIODS ON CLAIMS
    20     16.1    
No Consequential Damages
    20     16.2    
Limitation on Time for Pricing Claims
    20     16.3    
Limitation on Time for Other Claims
    21   SECTION 17  
DISPUTE RESOLUTION
    21     17.1    
Resolution of Disputes
    21     17.2    
Dispute Procedures
    21     17.3    
ADR Process
    22     17.4    
Other Remedies
    22     17.5    
Continued Performance
    22   SECTION 18  
FORCE MAJEURE
    22   SECTION 19  
CHANGES TO LIST OF BRANDS
    22   SECTION 20  
TERMINATION
    23     20.1    
Boston’s Right to Terminate
    23     20.2    
Miller’s Right to Terminate
    23     20.3    
Payments Due Upon Expiration or Termination
    25   SECTION 21  
NOTICES
    25     21.1    
Method of Giving Notice
    25     21.2    
Notification of Boston Wholesalers
    26   SECTION 22  
GOVERNING LAW AND VENUE
    26   SECTION 23  
SUCCESSORS AND ASSIGNMENT
    27   SECTION 24  
SEVERABILITY
    27   SECTION 25  
AMENDMENTS
    27  

[ * ] indicates that information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.
iii

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page          
 
        SECTION 26  
PUBLICITY
    27   SECTION 27  
NONSOLICITATION OF EMPLOYEES
    27   SECTION 28  
CAPTIONS
    28   SECTION 29  
NO THIRD PARTY BENEFICIARIES
    28   SECTION 30  
ENTIRE AGREEMENT
    28   SCHEDULE 9  
ALTERNATION FEES AND PRICING
    1     [ * ]    
 
       

[ * ] indicates that information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.
iv

 

 



--------------------------------------------------------------------------------



 



ALTERNATION AGREEMENT
This ALTERNATION AGREEMENT, dated as of October 23, 2007, is made by and among
Boston Beer Corporation a Massachusetts corporation (“Boston”) and Miller
Brewing Company, a Wisconsin corporation, and its subsidiaries (“Miller”).
WHEREAS, Boston and Miller are currently parties to an Amended and Restated
Production Agreement (the “Prior Agreement”) dated as of November 1, 1998,
originally executed by and between Boston and Stroh Brewing Company, which Prior
Agreement has been amended and assigned from time to time; and
WHEREAS, as of the Effective Date, the parties wish to enter into this
Alternation Agreement, which shall thereafter supplant and supersede the Prior
Agreement as amended or revised, which Prior Agreement shall thereafter be
deemed terminated and no longer have any force or effect.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter contained, the parties agree as follows:
SECTION 1
DEFINITIONS
As used herein, the following capitalized terms shall have the following
meanings:
1.1 “Agreement” shall mean this agreement, including the Exhibits and Schedules
attached hereto.
1.2 “Alternation” shall mean an election by a brewer with the TTB whereby one
brewer is treated as having full use and control over the manufacturing facility
of another.
1.3 “Applicable Taxes” shall have the meaning ascribed in Section 9.2.C. of
Schedule 9.
1.4 “BPA” or brand/package/alcohol shall mean any specific combination of (i) a
Brand, (ii) a package type, style, size and configuration and (iii) an alcohol
content; for example six packs of 12 ounce bottles of Sam Adams beer with 4%
alcohol by volume.
1.5 “Barrel” shall mean a quantity of beverages equal to 31 U.S. gallons.
1.6 “Boston Wholesalers” shall mean those third party licensed beer wholesalers
that have entered into agreements with Boston to distribute the Brands on behalf
of Boston and have been specifically authorized by Boston to receive the Brands
at the Source Plant pursuant to this Agreement. Boston Wholesalers shall be
deemed to include any duly licensed broker or agent specifically authorized by
Boston to receive the Brands at the Source Plant pursuant to this Agreement.
Boston has provided a written list of Boston Wholesalers to Miller prior to the
date of this Agreement, and shall provide Miller with written notification of
any changes to the identities of the Boston Wholesalers on that list before
Miller will be required to give effectiveness to any such change pursuant to
this Agreement.
[ * ] indicates that information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 

1



--------------------------------------------------------------------------------



 



1.7 “Boston’s Percent Use” shall mean the percentage, calculated to two decimal
points (i.e. one-hundredths of one percent), derived by dividing the use of the
applicable process, space, capacity, cost or other item for the manufacturing,
packaging or other production of the Brands for a particular period of time at a
particular Source Plant, by the total use (including under this Agreement and
for other contract brewing or alternation relationships) of such process, space,
capacity, cost or other item for the applicable period of time at the applicable
Source Plant.
1.8 “Brands” shall mean Boston’s Core Brands and Seasonal Brands listed on
Schedule 1.8 attached hereto.
1.9 “Brands Manufacturing Price” shall have the meaning set forth in Schedule 9
attached hereto.
1.10 “Brewing Period” shall mean each of the twelve (12) month periods
commencing on the first day of each Fiscal Year; provided that the first Brewing
Period (the “First Brewing Period”) shall be the shortened period commencing as
of the date of this Agreement and ending on the last day of the Fiscal Year in
which this Agreement becomes effective.
1.11 “Brewing Period Quarter” shall mean each of the four, three-calendar month
periods comprising a Brewing Period.
1.12 “Core Brands” shall mean Samuel Adams Boston Lager and Sam Adams Light
1.13 “Destruction Costs” shall mean the costs and expenses described in
Section 6.6.
1.14 “Dunnage” shall mean pallets, protective blankets, cardboard separators,
plywood bulkhead material, airbags, returnable bottles and cartons.
1.15 “Effective Date” shall have the meaning described in Section 2.
1.16 “Fiscal Year” shall mean, for purposes of this contract, Miller’s fiscal
year, which may change from time to time. As of the commencement of this
Agreement, Miller’s fiscal year begins on April 1st and ends on March 31st.
1.17 “Ingredients” shall mean any material used by Boston in the manufacture of
the Brands.
1.18 “New Packaging Materials Costs” shall mean the costs and expenses described
in Section 4.8.C.
[ * ] indicates that information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 

2



--------------------------------------------------------------------------------



 



1.19 “No Show” shall mean when the Boston assigned carrier fails to arrive,
ready to load, just prior to the prescribed loading period.
1.20 “Occupation” shall have the meaning described in Section 4.1.
1.21 “Order Cycle” shall mean the four or five week shipping period that starts
with the first day of each month and ends with the last day of such month.
1.22 “Packaging” shall mean any materials required for the packaging of the
Brands to be distributed in the United States in a saleable package and which
are compatible with equipment and other operating limitations at the respective
Source Plant.
1.23 “Pricing Procedures” shall have the meaning described in Section 11.1.
1.24 “Prime Rate” shall mean the rate announced by Morgan Guaranty Trust Company
of New York as its prime rate in effect as of the last day of the subsequent
Brewing Period Quarter.
1.25 “Prior Agreement” shall have the meaning described in the preamble of this
Agreement.
1.26 “Process Change Costs” shall mean the costs and expenses described in
Section 4.9.A.
1.27 “Production Requests” shall mean those requests for production of Brands
which are made by Boston as set forth in Section 7.1.
1.28 “Purchase Discount” shall mean any purchase discount, quantity discount,
refund or rebate, but specifically excluding those received as a result of
credit terms.
1.29 “QA Standards” shall mean Boston’s Quality Assurance Standards, including
all quality assurance requirements, procedures, guidelines and specifications
currently established and promulgated by Boston, agreed to by Miller, and
attached hereto as Schedule 1.29. “QA Standards” also incorporates any required
federal or state law or regulation imposed on any service rendered hereunder.
1.30 “Reservation Fee” shall have the meaning described in Section 9.4 of
Schedule 9.
1.31 “Seasonal Brands” shall mean the brands of malt beverages listed and
identified as such on Schedule 1.8 attached hereto, and substitutions for these
brands that Boston Beer may make from time to time in accordance with Section 19
hereof.
1.32 “Shipped Unit” shall mean a particular type, style, size and configuration
of packaging manufactured by Miller for sale and shipment to Boston Wholesalers
located in the United States in accordance with the terms of this Agreement.
[ * ] indicates that information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 

3



--------------------------------------------------------------------------------



 



1.33 “Source Plant” shall mean those lines of the brewery owned and operated by
Miller (or any of its Affiliates from time to time) located in Eden, North
Carolina which are listed on Schedule 1.33, and such other lines, whether
located at the Eden, North Carolina brewery or such other brewery owned and
operated by Miller (or any of its Affiliates from time to time), as the parties
may from time to time mutually agree to add to Schedule 1.33 after the Effective
Date.
1.34 “SVC Component Parts” shall mean the SVC Component Parts set forth in
Schedule 1.34.
1.35 “TTB” shall mean the Alcohol and Tobacco Tax and Trade Bureau of the U.S.
Department of the Treasury or successor agency.
1.36 “Term” shall mean the period of time during which this Agreement is in
effect, as described in Section 2.
1.37 “Transportation Fees” shall mean the actual cost to Miller of the
Transportation Services, including without limitation all freight charges, stop
off charges, fuel charges, load control center fees, no show freight charges,
distributor detention charges, claims fees, premiums, and all other costs and
expenses associated with the provision of Transportation Services.
1.38 “Transportation Services” shall mean those services related to the timely
removal of Brands from any Miller Brewery and the shipment of those Brands to
Boston Wholesalers.
1.39 “Unique Materials” shall mean any materials that are not used by Miller in
the manufacture of its own brands of malt beverages.
1.40 “Wire Transfer” shall mean the wire transfer of immediately available funds
to such account or accounts as may be designated to the payor by the payee in
writing from time to time.
SECTION 2
TERM
This Agreement shall become effective as of November 1, 2008 (the “Effective
Date”) and shall end on [ * ], unless terminated earlier pursuant to Section 20.
The parties agree that on or before [ * ] they will confer to discuss their
respective intent to amend or extend this Agreement or to enter into a new
brewing agreement or alternation agreement to become effective as of [ * ]. The
parties agree that, prior to the Effective Date, the Prior Agreement shall
remain in full force and effect.
SECTION 3
QUALITY ASSURANCE STANDARDS
3.1 Compliance with QA Standards.
[ * ] indicates that information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 

4



--------------------------------------------------------------------------------



 



A. Miller and Boston shall each conform their actions hereunder to the QA
Standards. Miller shall perform all services pursuant to this Agreement in
compliance with the QA Standards, and Boston agrees to accept the QA Standards
for all services performed hereunder. All Packaging utilized by Boston must
satisfy the QA Standards. The QA Standards may be changed by Boston from time to
time with Miller’s consent, which consent shall not be unreasonably withheld.
The parties agree that it shall not be unreasonable for Miller to withhold its
consent to a change in the QA Standards if, among other reasons, Miller
reasonably believes the requested change to the QA Standards would: (a)
compromise or be inferior to Miller’s QA standards, (b) result in a decrease in
the efficiency and/or capacity of the Source Plant, (c) not be compatible with
Miller’s facilities and equipment, or (d) result in increased costs that Boston
does not agree to pay. Miller may not change the QA Standards without consent
from Boston Beer.
B. In the event that Boston fails to comply with any QA Standard (including but
not limited to the QA Standards applicable to Packaging), any increased costs
associated with such failure shall be passed through to Boston as part of the
Standard Variable Cost.
3.2 Compliance with Foreign Law.
Boston acknowledges that it is wholly responsible for compliance with any
foreign law, regulation or other standard for any Brand that will be shipped
outside of the United States. Boston shall provide Miller with written notice of
any such applicable foreign law, regulation or standard before Miller will be
required to allow Boston to produce Brands to be shipped internationally. Miller
has the sole right to either accept compliance with any such applicable foreign
law, regulation or standard or to reject any such production requests.
SECTION 4
ALTERNATING PROPRIETORSHIP
4.1 Intent to Alternate. It is the intent of the parties to establish an
alternating proprietorship relationship in accordance with the rules and
regulations established by the TTB, as amended from time to time, whereby Boston
will occupy the Source Plant and lease Miller’s employees, for the purpose of
producing Boston’s Brands in the Miller Breweries (the “Occupation”). From
immediately prior to the commencement of the brewing process, and for all times
thereafter, Boston shall own all Ingredients, packaging, work in progress, etc.
and shall bear the full risk of loss.
4.2 Occupation of Brewery.
A. Miller grants to Boston the right to occupy the Source Plant for the purpose
of storing raw ingredients, manufacturing, processing, packing, and storing
Brands. Nothing in this Agreement shall in any way be construed to grant Boston
any property interest in the Source Plant.
[ * ] indicates that information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 

5



--------------------------------------------------------------------------------



 



B. During the course of an Occupation, upon at least 24 hours prior notice to
Miller’s Source Plant Manager (except in the event of an emergency involving an
injury or actual or likely production stoppage, in which case Boston shall
provide notice as promptly as practicable), Boston shall be entitled to full
supervised access to the Source Plant, including but not limited to the ability
to take routine line samples of the Brands at any time; provided that Boston
will in no event have access to Miller’s records (except to the extent required
by Section 4.2.C), packaging materials, or other proprietary information or
materials.
C. Boston shall keep books and records related to the production of Boston
Brands at the Source Plant, separate and apart from the books and records of
Miller. Upon at least 24 hours prior notice to Miller, Boston shall have
supervised, 24 hour access to Boston’s books and records.
4.3 Lease of Employees.
A. Miller shall make available to Boston the services of those Miller employees
necessary for Boston to produce its Brands in accordance with this Agreement,
including but not limited to supervisory employees. Such employees shall at all
times remain employees of Miller, and shall only be leased to Boston for the
specific purpose of producing Boston’s Brands in accordance with this Agreement.
Miller shall at all times retain the sole authority to hire and fire employees,
including but not limited to those employees leased to Boston. Subject to
Miller’s obligation to ensure that sufficient employees are leased to Boston to
allow Boston to produce its Brands in accordance with this Agreement, Miller
shall retain the full authority and sole discretion to determine which employees
will be leased to Boston from time to time, and may make any substitutions and
changes that Miller chooses.
B. Miller shall at all times be responsible for the payment of wages and
benefits to the leased employees. Boston shall pay Miller for the services of
the leased employees as part of the Brands Manufacturing Price in accordance
with this Agreement. Boston shall have no other obligations with respect to the
leased employees.
C. All Leased Employees shall, at all times during the Occupation, remain
at-will employees of Miller. Miller shall have the ultimate authority to make
all employee-related decisions regarding the leased employees.
D. Boston agrees that it will lease from Miller all employees necessary for the
production of the Brands at the Source Plant, and shall have no right to supply
its own employees.
4.4 Cessation of Production at Source Plant.
A. Miller reserves the right to terminate operations at the Source Plant without
liability to Boston.
[ * ] indicates that information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 

6



--------------------------------------------------------------------------------



 



B. If Miller should terminate operations at a Source Plant, Miller and Boston
agree to negotiate in good faith to modify this Agreement to include a new
Source Plant, and to use commercially reasonable efforts to avoid a material
interruption in Boston’s production requirements. The parties acknowledge and
agree that nothing herein shall be construed to require Miller to pay for any
capital expenditures or other costs associated with preparing an alternative
Source Plant for Boston production.
C. In the event Miller determines to terminate operations at the Source Plant,
Miller will continue to permit Boston to occupy the Source Plant and produce the
Brands pursuant to the terms of this Agreement for [ * ] from the date Miller
provides Boston notice of its intent or the date Miller publicly announces it
intent, whichever is sooner; provided that Miller agrees to negotiate in good
faith with Boston to allow Boston to occupy such Source Plant for so long as
Boston’s Occupation is commercially and operationally reasonable. During the [ *
] period following Miller providing notice to Boston or publicly announcing the
closing of the Source Plant, there will be no increase in the Brands
Manufacturing Price nor any Brands Manufacturing Price Adjustment as a result of
such change in operations at the Source Plant (but changes in such prices and
adjustments may be made in the ordinary course). If Miller agrees to allow
Boston to continue to occupy the Source Plant for more than [ * ] after Miller
notifies Boston or makes a public announces the closure of the Source Plant,
then Miller, as part of the good faith negotiations described above, may require
Boston to accept an increase in the Brands Manufacturing Price.
D. Thereafter, if the parties are not able to reach agreement regarding
relocating Boston’s production to a new Source Plant, this Agreement shall
terminate and Miller shall have no liability to Boston; except that if this
Agreement terminates as a result of this paragraph D in [ * ] of a Brewing
Period and Miller and Boston do not agree to modify this Agreement to permit an
alternative Source Plant, then Miller will repay Boston a pro rata portion of
the Reservation Fee paid by Boston for the Fiscal Year in which the Source Plant
terminated operations.
4.5 Guaranteed Capacity Obligations. Subject to the provisions of Sections 4.4
and 4.7 of this Agreement, during the Term of this Agreement Miller shall make
available to Boston the number of Barrels of brewing capacity described below:
[ * ]
4.6 Annual and Monthly Production Forecasting.
A. No less than [ * ] before the beginning of each fiscal year, Boston shall
provide to Miller its estimated package and volume levels for the subsequent
Brewing Period, itemized by BPA.
B. On a monthly basis, on or before the 15th day of each month, Boston shall
provide Miller with an updated forecast of its production requirements for the
next three months, itemized by BPA.
4.7 Manufacturing Obligation Limitations. Miller has no obligation during any
Order Cycle:
[ * ] indicates that information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 

7



--------------------------------------------------------------------------------



 



[ * ]
4.8 Packaging.
A. Boston is solely responsible for the design and configuration of any
Packaging, including but not limited to a container, label, crown, end, keg cap
or label, carrier, carton or any other material that might be utilized for any
Brand. Boston agrees that all Packaging chosen to be utilized for their brands
will be in full conformance with the QA Standards and that all of its packaging
will meet the QA Standards, including, but not limited to, standards regarding
color, integrity and field performance.
B. Boston will be responsible for obtaining any licenses and approvals from all
authorities, and will secure all necessary federal, state, foreign or other
required licenses or approvals for the label or primary packaging and all
necessary federal, state, foreign or other required licenses or approvals for
all secondary packaging. Miller will provide Boston, upon its reasonable
request, with documents and information within Miller’s sole control that are
necessary in order for Boston Beer to apply for and secure such licenses and
approvals; provided that Miller shall have no obligation to provide Boston with
any competitively sensitive information.
C. Provided that Miller has approved the Packaging and Boston has authorized the
specific expenditure in advance, Boston may purchase and install any tooling,
dies, cylinders and plates or any other material that must be specially
purchased for Packaging of the Brands. Boston shall reimburse Miller for any out
of pocket and incremental cost increases arising as a result of the installation
of any such tooling, dies, cylinders, plates or other material, such that all
such changes will be cost neutral to Miller (the “New Packaging Materials
Costs”). Miller shall retain responsibility for the maintenance of such new
equipment.
D. Boston shall provide its own kegs for its use in fulfilling its obligations
hereunder. The parties hereby acknowledge and agree that all such kegs are, and
shall remain, the property of Boston.
E. The pallet loading requirements for finished product are set forth on
Schedule 4.8.E. [ * ]
4.9 Manufacturing, Process and Packaging Changes.
A. Boston may make any changes to its manufacturing, process and packing as it
desires; provided that Boston must consult with Miller before implementing such
changes, and Miller consents to such changes, which consent may not be
unreasonably withheld. The parties agree that it shall not be unreasonable for
Miller to withhold its consent to any changes that are not compatible with
Miller’s production of its own products, or which have the potential to disrupt
Miller’s plant efficiencies or quality control standards, or which are
physically or
[ * ] indicates that information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 

8



--------------------------------------------------------------------------------



 



logistically impractical to implement. In the event that any such change
requires any costs or expenditures, capital or otherwise, those expenditures
shall be the sole responsibility of Boston, and shall be reimbursed to Miller in
the event they are incurred by Miller (“Process Change Costs”). In addition, if
any such changes result in increased production costs, Miller may condition its
consent to such changes on Boston agreeing to an increase in the Brands
Manufacturing Price, such that all such changes are cost neutral to Miller.
Miller shall retain responsibility for the maintenance of such new equipment.
B. Boston acknowledges that Miller has in the past and will from time to time
make certain innovations, changes or introductions to its manufacturing
processes and packaging materials or processes. Boston acknowledges that it will
have no rights of access to these manufacturing processes, Packaging or
processes innovations, changes or introductions unless Miller, in its sole and
absolute discretion, agrees to that access. In the event that any change or
introductions to Miller’s manufacturing processes and packaging materials or
processes becomes universal as to Miller’s products, Miller shall have the right
to require Boston to adopt such changes or introductions for Boston’s
manufacturing processes and packaging materials and processes; provided that
Boston is in no way required to change any of its QA Standards or packaging, nor
required to make any changes in its brewing processes that Boston can reasonably
claim are a requirement of its brand equity or a requirement of its brand taste
profile; and provided further that in the event that Miller makes such a change
and Boston refuses to accept such a change for the issues described above,
Miller shall have no liability to Boston in connection with any resulting
inability to perform hereunder. Any change Miller requires Boston to make
pursuant to this Section 4.9.B shall be made effective as of the first day of
any Brewing Period, on not less than 6 months advance notice, unless the parties
agree to an earlier date.
C. If Boston requests access to any changes or introductions in manufacturing
processes and packaging materials or processes and Miller grants Boston such
access, then Boston shall reimburse Miller for all related Process Change Costs
related thereto, in an amount equal to Boston’s Percent Use (based on volume) of
such changed packaging materials or process multiplied by the total Process
Change Costs associated with such changes or introductions. For example, if the
manufacture of the Brands constitutes 5.00% of the volume of use of the changed
packaging materials or processes, then Boston shall reimburse Miller for 5% of
the total Process Change Costs. If Boston does not request access to any such
change but is required to change its QA Standards or its packaging to conform to
Miller’s innovations, changes or introductions to its manufacturing processes
and packaging materials or processes, then Boston Beer will bear none of the
Process change Costs related thereto.
4.10 Dunnage.
A. Boston understands that Miller employs an automated system for tracking the
return of all Dunnage shipped to Boston’s wholesalers called the Dunnage Return
System (“DRS”). Boston agrees that it will require all Boston Wholesalers to
utilize the DRS or any replacement system used in the future for all Brands
produced at the Source Plant.
[ * ] indicates that information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 

9



--------------------------------------------------------------------------------



 



B. Boston agrees that Boston and the Boston Wholesalers will abide by all Miller
policies and procedures for the proper inventory, storage and return of any
Dunnage as may be communicated by Miller in written notice to Boston from time
to time, within forth-five (45) days of Boston’s receipt of such written notice.
C. Boston will purchase all Dunnage delivered with the Brands to Boston or
Boston Wholesalers. Except as otherwise agreed to by Boston and Miller in
writing, the purchase price for such Dunnage shall be equal to that charged by
Miller to its own wholesalers for such items. Upon return to Miller by Boston of
such Dunnage in a condition in conformance with Miller policies, procedures and
QA Standards, Miller will purchase from Boston the Dunnage at a price equal to
that paid by Miller to its own wholesalers for such items. If Dunnage is not
returned in accordance with Miller policies, procedures and QA Standards, they
will not be accepted; if such Dunnage is off-loaded and the purchase price paid
to Boston, Boston will be charged the price paid by Miller plus the actual cost
of removal and disposal of such Dunnage by Miller.
D. Boston shall not return Miller’s pallets to any other party (including any
other contract brewery or alternative partner) and shall not deliver to Miller
any other party’s pallets. Boston will be responsible for all costs of
rectifying any such misdeliveries.
SECTION 5
INGREDIENTS AND PACKAGING
5.1 Procurement Services. Boston shall supply and ship to the Source Plant, at
no cost to Miller, all malt, hops, flavorings and Unique Materials and certain
Packaging which shall at all times remain separately identifiable as Boston’s
property. Other than the malt, hops, flavoring, Unique Materials, and certain
Packaging described in the preceding sentence, Boston agrees to purchase all of
its requirements of Ingredients and Packaging from Miller immediately prior to
the commencement of the brewing process for all Brands produced hereunder.
Miller has no obligation to stock any minimum supply of Ingredients, but will
maintain such stock in accordance with its own policies and procedures. Miller
will sell such Ingredients to Boston immediately prior to the commencement of
the manufacturing of a batch of beer. To the extent any Ingredients are procured
by Miller, Boston shall pay Miller for such Ingredients as part of the Brands
Manufacturing Price described in Schedule 9.
5.2 Commodity Markets. Boston acknowledges that there may be instances where
Miller may acquire positions in certain commodity markets. Boston acknowledges
that there are certain inherent risks associated with taking these forward
market positions and that in order to take advantage of the potential cost
savings gained by these types of transactions, Boston also may be subject to
costs that might be higher than the market at the time a position is closed out.
Miller and Boston agree that Miller shall sell such Ingredients to Boston at
Miller’s actual cost (including but not limited to procurement costs and
overhead), pursuant to the terms and conditions of this Agreement. Miller does
not represent, warrant or guarantee in any way that engaging in the types of
transactions described above will reduce the costs charged to Boston. Boston
acknowledges that the costs related to such transactions may result in costs
that are higher than would have been the case if the materials had been
purchased at ordinary market rates.
[ * ] indicates that information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 

10



--------------------------------------------------------------------------------



 



5.3 No Shared Savings. In addition to the positions in commodity markets
described in Section 5.2, Boston acknowledges that there may be instances where
Miller may expend additional resources to acquire positions in certain commodity
markets for strategic purposes solely to benefit Miller, and that Miller is not
required to share those savings with Boston.
5.4 Inventory. Upon receipt of Ingredients and Packaging, Miller shall inspect
the goods for damage and accuracy of quantities delivered. Miller shall notify
Boston of any such issues promptly in writing via facsimile. Bills of lading for
Ingredients and Packaging received by Miller shall be signed and dated by a
Miller employee and forwarded to Boston via facsimile on a daily basis at the
end of each day. Miller shall provide to Boston perpetual inventory of all work
in progress, finished goods and Packaging on a weekly basis and at month-end as
of Boston’s fiscal month-end and shall perform inspections, counts, and other
checks similar to those performed on its own materials. Boston employees will be
allowed to participate in inventory counts provided reasonable advance notice is
given to Miller.
SECTION 6
TRANSPORTATION SERVICES
6.1 Transportation Services. The parties anticipate that in the ordinary course
Boston shall manage its own transportation requirements. However, Miller agrees
that, from time to time at Boston’s request, it will provide Transportation
Services to Boston during the Term of this Agreement. In addition, in the event
of any No Shows Miller shall be entitled (but not required) to arrange alternate
Transportation Services for Boston without the prior request or consent of
Boston. Boston acknowledges that Miller will provide Transportation Services by
utilizing the same transportation policies and procedures it utilizes for its
own products; provided that the payment for such Transportation Services shall
be in accordance with Section 6.7 of this Agreement. When Miller provides
Transportation Services for Boston, whether in the case of No Shows or at
Boston’s request, Miller shall make all required payments to carriers directly,
and shall bill Boston for the Transportation Fees as provided in Section 6.7.
6.2 Carrier Selection. When Boston utilizes its own carriers, such carriers must
be certified and qualified by Miller in accordance with Miller’s policies and
procedures for its own carriers.
6.3 Responsibility for Claims. Boston shall have the sole responsibility to deal
with any claims or issues regarding the Transportation Services directly with
the carriers and/or Boston Wholesalers. Miller shall report to Boston any claims
or issues of which it may be aware.
6.4 No Direct Sales. Boston shall not produce any Brands hereunder that are sold
by Boston directly to licensed retailers or shipped to retailers without coming
to rest at a warehouse licensed to Boston or a Boston Wholesaler.
[ * ] indicates that information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 

11



--------------------------------------------------------------------------------



 



6.5 Warehouse Loading and Availability. Miller will provide Source Plant
warehouse and loading services to Boston without additional cost to Boston,
except as otherwise included in the SVC. Nothing herein will require Miller to
expand existing storage areas to accommodate the Brands at any Source Plant or
to store such Brands to the exclusion of Miller’s own products and brands.
6.6 Compliance with QA Standards. As part of the Transportation Services, orders
for Brands will be filled in accordance with age policy procedures set forth in
the QA Standards. In the event that the Brands become unsalable for any reason
except for Miller’s negligence or willful misconduct, Boston shall be solely
responsible and shall pay Miller the applicable usage fee as if such products
had been shipped in accordance with this Agreement, and shall either pay all
costs to destroy such Brands or reimburse Miller for any costs or expenses
incurred by Miller to destroy such products (“Destruction Costs”).
6.7 Transportation Fees. Boston shall pay Miller the Transportation Fees in
consideration of Miller’s provision of the Transportation Services; provided
that, in each instance of a No Show, and in each instance that Boston provides
Miller with less than forty-eight (48) hours notice of its need or desire for
Miller to provide Transportation Services, Boston shall also pay Miller an
additional fee equal to the amount of the load handling fee (or similar fee)
charged to Miller by the carrier for such services. For the avoidance of doubt,
whenever this Agreement states that Miller will provide services to Boston in
accordance with Miller’s policies and procedures for its own products, such
services shall be executed in accordance with Miller’s policies and procedures,
but payment for such services shall be governed solely by the terms of this
Agreement.
SECTION 7
PRODUCTION REQUESTS
7.1 Production Requests. At least eight weeks prior to the commencement of the
Order Cycle to which the request relates, Boston shall provide Miller a request
to produce Brands, itemized by BPA and volume, using the electronic production
request system jointly developed by Miller and Boston, as modified from time to
time. Subject to Miller’s right to accept or reject production requests in its
sole discretion once Miller has satisfied its guaranteed capacity obligations as
provided in Section 4.5, Miller may not reject such production requests;
provided, however, in the event that Miller believes that for any reason it will
be unable to allow Boston to produce the Brands as specified by Boston in the
production request, then Miller will give Boston at least seven days (or such
shorter number of days as is reasonably practical under the circumstances)
advance notice of such fact and shall use commercially reasonable efforts to
allow Boston to satisfy its production request as promptly as possible. If the
terms of the preceding sentence are complied with, Miller shall have no
liability to Boston for Miller’s inability to satisfy Boston’s production
request. Boston acknowledges that from time to time, Miller will temporarily
shutdown of the Source Plant for maintenance, holidays, inventory adjustments
and other routine short-term, temporary stoppages of production, including but
not limited to an annual Source Plant shut down generally running from Christmas
Day through New Year’s Day. Miller shall provide Boston with reasonable advance
notice of any such shutdown
[ * ] indicates that information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 

12



--------------------------------------------------------------------------------



 



and shall use commercially reasonable efforts to allow Boston to increase
production in advance of such shut down consistent with the production
requirements forecasted by Boston in accordance with Section 4.6 hereof;
provided that Miller shall not be required to permit Boston to produce more than
Miller’s guaranteed capacity obligation described in Section 4.5 hereof. Boston
understands and agrees that Boston shall not be permitted to produce any Barrels
of the Brands during any such shutdown, and that Miller shall not be liable to
Boston for any increased costs or lost opportunities on account of any such
shutdown.
SECTION 8
ACCEPTANCE
From immediately prior to the commencement of the brewing process, and for all
times thereafter, Boston shall own all Ingredients, packaging, work in progress,
finished Brands, etc. and shall bear the full risk of loss. Title to all
Ingredients and packaging supplied by Boston and risk of loss on such
Ingredients and packaging supplied by Boston shall at all times be Boston’s.
Acceptance of the load by the carrier as evidenced by the bill of lading will
constitute completion of any responsibility by Miller to Boston and Boston
Wholesalers for the shipment.
SECTION 9
ALTERNATION FEES AND PRICING
Alternation Fees and Pricing shall be governed according to Schedule 9 attached
hereto.
SECTION 10
INVOICES AND PAYMENT
10.1 Boston Responsibility. Boston assumes all responsibility and obligation for
pricing and credit terms relating to the Brands and for invoicing Boston
Wholesalers. All risk of payment and collection arising out of the sale of the
Brands will be solely that of Boston.
10.2 Billing and Payment Terms.
A. Miller will bill Boston electronically for the Brands Manufacturing Price
plus the Transportation Fees, if any, and applicable fees relating to Deposit
Items and Dunnage, on the first business day after the release of the packaged
Brands for shipment. Except as may be otherwise agreed by Boston and Miller,
Boston agrees to pay such bill by Wire Transfer not later than the eleventh
(11th) business day following receipt thereof. Miller will bill Boston by
delivering a written invoice, by mail or facsimile, to Boston for all other
charges under this Agreement. Except as may be otherwise agreed by Boston and
Miller, Boston agrees to pay such invoice by Wire Transfer not later than the
eleventh (11th) business day following receipt thereof. All other costs, fees,
and expenses arising under this Agreement will be billed periodically by Miller
to Boston and all such bills shall be paid by Wire Transfer not later than the
thirtieth (30th) day following receipt thereof. Payments that are late will bear
interest at the Prime Rate, compounded daily. Notwithstanding the forgoing, in
the event that Miller becomes entitled to terminate this Agreement pursuant to
Section 20.2.A.1, Miller shall be entitled to change the payment terms hereunder
to cash on delivery or cash in advance.
[ * ] indicates that information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 

13



--------------------------------------------------------------------------------



 



10.3 Withholding of Disputed Amounts. In the event of a dispute as to an amount
due, only the disputed amount may be withheld. In the event of such a dispute,
the parties agree to reasonably cooperate with each other to resolve such
dispute within 30 days of the date on which such disputed amount was withheld.
If such dispute cannot be resolved within such 30 day period, then the dispute
shall be subject to the dispute resolution provisions contained in Section 17 of
this Agreement.
10.4 Stand-By Letter of Credit. If, at any time during the Term of this
Agreement, Boston is late in its payments five or more times in any period of
twelve consecutive months, Boston will immediately obtain and have issued to
Miller a stand-by letter of credit in an amount equal to the monthly average,
calculated over the last twelve months prior to issuance of the letter of
credit, of Miller’s production expense and inventory exposure. Such letter of
credit shall remain in force until Boston has had no late payments for a period
of twelve consecutive months.
10.5 Prepayment Rights.
A. Notwithstanding the provisions of Section 9.3 of Schedule 9 relating to the
payment of the quarterly Brands Manufacturing Price Adjustment, Miller and
Boston shall have the right to make prepayments of all or any part of the
quarterly Brands Manufacturing Price Adjustment estimated to be due the other
party. Such prepayments, if any, may be made in such amounts and at such times
as Boston or Miller in its respective sole discretion shall determine, provided
that no such prepayment may be in an amount less than [ * ]. All such
prepayments shall be made by Wire Transfer upon not less than one business day
notice to the payee, and each such prepayment shall be designated as being a
prepayment of estimated liability for the quarterly Brands Manufacturing Price
Adjustment.
B. The amount of such prepayment(s) shall be treated as a credit to payor and a
debit to the payee in determining the quarterly Brands Manufacturing Price
Adjustment, to be owed by one party to the other party.
10.6 Interest Offset. Miller and Boston may deduct from payments, if any, due
the other party under this Agreement, an amount equal to interest at the Prime
Rate on all amounts due under this Agreement from the other party which have not
been timely paid in accordance with this Agreement and upon which interest has
not otherwise accrued under this Agreement. Such interest shall be for the
period commencing on the day after the due date of such payment and shall run to
the day of the offsetting deduction as provided in this Section 10.6. The offset
right provided for in this Section 10.6 is not in derogation or limitation of
any other rights provided to the parties in this Agreement.
SECTION 11
AUDITS AND RECORDS
11.1 Audit of Pricing Procedures. As Boston deems appropriate and at Boston’s
request, but in no event more often than once in any Brewing Period, and only
after Boston and its independent auditors shall have entered into an appropriate
confidentiality agreement with Miller, the independent auditors of Miller will
examine the relevant books and records of Miller
[ * ] indicates that information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 

14



--------------------------------------------------------------------------------



 



to verify the pricing, costing and cost accounting procedures used by Miller
(collectively, the “Pricing Procedures”) as they relate to compliance with the
Agreement. Miller’s auditors will promptly thereafter disclose the results of
the audit and their work product to the independent auditors of Boston. As to
any dispute arising between the parties pertaining to the Pricing Procedures
both parties agree to be bound by any mutual resolution of that dispute reached
by Boston’s and Miller’s respective auditors. The details of each audit shall
remain confidential to the respective auditors and only the summary result of
the audit will be communicated to Boston except that, if a dispute regarding the
Pricing Procedures is not mutually resolved by the parties’ respective
independent auditors, then Boston’s auditors may disclose the details of the
audit to Boston to the extent necessary to fully apprise Boston of the issues
underlying the dispute. Thereafter, at either party’s request, the dispute will
be submitted to an independent third party accounting firm, mutually agreed upon
by Miller and Boston (or in the absence of such agreement, by agreement of
Miller’s and Boston’s respective independent auditors), which will act as a
binding arbiter of the dispute. Miller and Boston hereby agree to be bound by
the decision of such third party accounting firm. Such third party accounting
firm may be required by either party to execute an appropriate confidentiality
agreement. The costs of the third party accounting firm will be borne equally by
Miller and Boston. The cost of each audit requested by Boston will be borne by
Boston provided that Miller will reimburse Boston the amount of the fee up to
and including the net amount found by the auditor to be due to Boston. Such
reimbursement will be separate and in addition to any reimbursement of the net
amount found by the auditor to be due to Boston. Payment of such reimbursement
will be due within eleven (11) business days of the auditors’ final
determination.
11.2 Boston’s Records. Boston shall keep independent records of the Brands
Boston produces at the Source Plant. Such records will be kept at the Source
Plant in accordance with law, and Boston shall have 24 hour access to such
records.
SECTION 12
INSURANCE
12.1 Boston Insurance Coverage. Prior to Boston manufacturing any Brands
hereunder, Boston will procure at its sole cost, and maintain in full force and
effect during the Term of this Agreement and any extensions or renewals hereof:
A. Commercial general liability insurance with total general aggregate and each
occurrence limits of not less than [ * ], covering bodily injury, death and
property damage, product liability, advertising injury and all liability arising
out of any claim (whether or not valid) for infringement of any copyright,
title, slogan, libel, slander, defamation or invasion of rights of privacy of a
third party arising out of or relating to the Brands or Boston’s advertising and
promotional activities, and covering any incident that may occur involving this
Agreement, directly or indirectly.
B. Workers compensation insurance as required by state law and employer’s
liability insurance in an amount not less than [ * ].
[ * ] indicates that information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 

15



--------------------------------------------------------------------------------



 



12.2 Coverage Rating. Boston shall obtain each policy of insurance required
under this Agreement from an insurance carrier with an A.M. Best rating of A (-)
or higher and, upon Boston obtaining the insurance in compliance with this
Section, shall supply Miller (Attention: Corporate Banking and Insurance) with
certificates evidencing such insurance, each in a form satisfactory to Miller,
along with satisfactory evidence of payment in full of all premiums for such
insurance. Each such certificate of insurance shall provide that such insurance
cannot be modified, terminated or canceled by the carrier except upon thirty
(30) days prior written notice to Miller of such event. Promptly following the
execution of this Agreement, Boston shall cause each such policy to name as
additional insureds Miller, its parent SABMiller plc, subsidiary and affiliated
companies, successors, licensees and assigns and the respective officers,
directors, agents and employees of any and all of the foregoing and shall
contain an endorsement that negates the “other insurance” clause in the policy
and a statement that the insurance being provided is primary and that any errors
and omissions insurance carried by Miller or any other person or entity (other
than Boston) is not primary. Insurance maintained by Miller is for its exclusive
benefit and will not inure to the benefit of Boston. In the event Boston does
not timely supply to Miller such certificates of insurance after Miller’s demand
for such certificates, Miller shall have the right (without limiting any of its
rights and remedies), acting in its discretion, to withhold any rights granted
in this Agreement until such certificates are furnished.
12.3 Miller Insurance Coverage. Miller will procure at its sole cost, and
maintain in full force and effect during the Term of this Agreement and any
extensions or renewals hereof:
A. Commercial general liability insurance with total general aggregate and each
occurrence limits of not less than [ * ], covering bodily injury, death and
property damage, advertising injury and all liability arising out of any claim
(whether or not valid) for infringement of any copyright, title, slogan, libel,
slander, defamation or invasion of rights of privacy of a third party arising
out of or relating to the Brands or Boston’s advertising and promotional
activities, and covering any incident that may occur involving this Agreement,
directly or indirectly.
B. Workers compensation insurance as required by state law and employer’s
liability insurance in an amount not less than [ * ].
SECTION 13
WARRANTIES
13.1 Authority. Each party represents to the other party that it is duly
incorporated and in good standing in its respective state of incorporation, that
it has the authority to enter into and perform this Agreement, and that the
consummation of this Agreement will not violate any agreement or judicial order
to which it is a party or by which it is bound.
13.2 Brands. BOSTON IS SOLELY RESPONSIBLE FOR PROVIDING RIGHTS WITH RESPECT TO
THE INTANGIBLE ASSETS AND RECIPES NECESSARY FOR MILLER TO FULFILL ITS
OBLIGATIONS UNDER THIS AGREEMENT, AND MILLER MAKES NO WARRANTIES WITH RESPECT TO
SAID ASSETS AND RECIPES. BOSTON
[ * ] indicates that information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 

16



--------------------------------------------------------------------------------



 



SPECIFICALLY ASSUMES ALL LIABILITY RELATING TO WARNINGS (OR THE LACK OR ADEQUACY
THEREOF) ON THE PACKAGING FOR THE BRANDS. MILLER MAKES NO WARRANTIES WITH
RESPECT TO THE BRANDS OTHER THAN THE WARRANTIES EXPRESSLY SET FORTH IN THIS
AGREEMENT, AND MILLER HEREBY EXPRESSLY DISCLAIMS THE EXISTENCE OF ANY OTHER
WARRANTIES, WHETHER EXPRESS, IMPLIED, OR OTHERWISE. MILLER WILL NOT BE LIABLE TO
BOSTON FOR ANY COSTS OR DAMAGES, INCLUDING CONSEQUENTIAL DAMAGES, ARISING OUT OF
THE DISTRIBUTION OF BRANDS OUTSIDE OF THE UNITED STATES, THAT BECOME UNSALABLE
PURSUANT TO THE QA STANDARDS THROUGH NO FAULT OF MILLER, OR THAT WERE
MANUFACTURED IN ACCORDANCE WITH THE QA STANDARDS.
13.3 Intellectual Property. Boston represents and warrants to Miller that:
(1) Boston has and owns all rights to the recipes and formulas for the Brands
and all trademarks, trade dress, copyrights and other intellectual property that
Miller will be using in performing its obligations under this Agreement, and
such rights and assets do not and will not infringe any patent, trademark, trade
secret, copyright, or other proprietary right of any third party; (2) that all
formulas for the Brands and all Packaging designated by it hereunder will comply
with all applicable federal and state laws and regulations; and (3) neither the
execution and delivery of this Agreement by Boston nor the consummation by
Boston of the transactions contemplated hereby will conflict with or result in a
breach of any statute or administrative regulation, any order, writ, injunction,
judgment, or decree of any court or governmental authority, testamentary or
trust document, contract, debt or other financing agreement or any agreement to
which Boston is a party or by which Boston is bound.
SECTION 14
INDEMNIFICATION
14.1 Intellectual Property Indemnification. Should any claim or claims be made
against Miller by any third party or parties for unfair competition,
infringement, invasion or other misappropriation of any patent, trademark,
copyright or any other proprietary rights based solely on Miller’s performance
of it’s obligations under this Agreement, Boston will defend, at its expense,
each and every one of such claims on Miller’s behalf, and Boston further
undertakes to indemnify and hold Miller harmless from and against any loss,
costs, expense or other damage, including without limitation, reasonable
attorneys’ fees and expenses resulting from, arising out of or incurred with
respect to such claim or claims.
14.2 Boston Indemnification Obligations. Except to the extent arising out of a
situation in which Miller has a duty of indemnity pursuant to Section 14.3.,
Boston agrees to indemnify and hold Miller harmless from and against all loss,
costs, expense, liabilities or other damage, including, without limitation,
reasonable attorneys’ fees and expenses, resulting from, arising out of or
incurred with respect to: (1) any breach or inaccuracy of any representation or
warranty made by Boston in or pursuant to this Agreement; (2) any failure by
Boston to carry out, perform, satisfy and discharge any of its covenants,
agreements, undertakings, liabilities or obligations under this Agreement;
(3) any claim for damages or liability against Miller, by any
[ * ] indicates that information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 

17



--------------------------------------------------------------------------------



 



third party, alleging that Miller has impaired or interfered with that third
party’s contractual relationship with Boston through Miller’s negotiating,
entering into or performing under this Agreement; (4) any product recall,
product tampering, or product extortion related to the Brands and not directly
caused by the negligence of Miller; (5) all claims (i) of noncompliance of
Packaging and designs thereof approved by Boston for the Brands with federal or
state requirements, where such noncompliance is through no fault of Miller;
(ii) by public agencies or private persons with respect to the distribution,
sales, marketing or promotion of the Brands, except to the extent Miller is
responsible therefore and provided that Miller will not be deemed responsible
merely by virtue of allowing an Occupation of the Source Plant by Boston for the
purpose of manufacturing, packaging or shipping the Brands pursuant to this
Agreement; and (iii) by public agencies or private persons with respect to
impurities or defects of any kind in the Brands and/or Packaging when Miller has
complied with the QA Standards for the Brands; provided that in no event shall
Boston be liable for Consequential Damages under this Section 14, except as
otherwise provided in Section 16.
14.3 Miller Indemnification Obligations. Except to the extent arising out of a
situation in which Boston has a duty of indemnity pursuant to Section 14.2,
Miller agrees to indemnify and hold Boston harmless from and against all loss,
costs, expense or other damage, including, without limitation, reasonable
attorneys’ fees and expenses, resulting from, arising out of or incurred with
respect to: (1) any breach or inaccuracy of any representation or warranty made
by Miller in or pursuant to this Agreement; (2) any failure by Miller to carry
out, perform, satisfy and discharge any of its covenants, agreements,
undertakings, liabilities or obligations under this Agreement; and (3) all
claims made against Boston by any party or parties for personal injury or
property damage caused by impurities or defects of any kind in the Brands
hereunder except to the extent Miller has complied with the QA Standards for the
Brands; provided that in no event shall Miller be liable for Consequential
Damages under this Section 14, except as otherwise provided in Section 16.
14.4 Indemnification Procedures. If any action, claim or demand shall be brought
or asserted against any party to this Agreement in respect of which indemnity
may be sought pursuant to this Section 14, the party seeking indemnification
(the “Indemnified Party”) shall promptly notify in writing the other party from
which indemnification is sought (the “Indemnifying Party”), stating, to the
extent applicable and known by the Indemnified Party, the name and address of
each claimant, the nature of the claim, and the provision or provisions of this
Agreement under which such claim for indemnity is asserted. The Indemnifying
Party shall have the right to participate in the defense of third-party claims
by counsel of its choosing and at its expense. No third-party claim may be
settled without the written consent of the Indemnified Party and the
Indemnifying Party. If the Indemnified Party declines to accept a bona fide
offer of settlement of a third-party claim which is recommended by the
Indemnifying Party, the maximum liability of the Indemnifying Party shall not
exceed the amount it would have been liable for had such settlement been
accepted. If the Indemnifying Party declines to accept a bona fide offer of
settlement recommended by the Indemnified Party, the Indemnifying Party shall be
liable for whatever outcome results from such third-party claim.
[ * ] indicates that information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 

18



--------------------------------------------------------------------------------



 



14.5 Responsibility for Boston Wholesaler Returns. All demands by Boston
Wholesalers for return of Brands manufactured hereunder will be the sole
responsibility of Boston.
14.6 Responsibility for Sales and Marketing Activities. The sale of the products
of the Brands to Boston Wholesalers and all marketing and promotional activities
incident to sale and distribution of the Brands will be the sole obligation and
responsibility of Boston, and Boston indemnifies Miller against any claim that
might be raised by any party or governmental agency relating to that obligation
and responsibility.
14.7 Responsibility for Authorized Release of Brands. Boston agrees to indemnify
and hold Miller harmless from and against all damages, claims, demands or
liabilities that Miller may incur, and further agrees to defend any suits or
actions which may be brought against Miller, arising out of Miller releasing
Brands to any party designated by Boston.
14.8 Responsibility for Maintaining Confidential Pricing Information. Boston
agrees that it will not provide any information regarding the pricing, marketing
or credit terms it sets for its business, and will indemnify and defend Miller
from any costs associated with any claim made that Boston has done so.
SECTION 15
CONFIDENTIALITY
15.1 No Sharing of Competitive Information. Boston will furnish to Miller such
information as is reasonably necessary for Miller to fulfill its obligations
under this Agreement, including the respective brewing formulas and
manufacturing processes for the Brands. Under no circumstances will Boston
provide to Miller information about Boston pricing, marketing, or sales plans,
or similar competitive information. Miller will use information received from
Boston solely for purposes of complying with its obligations under this
Agreement. Miller shall take reasonable steps to maintain the confidentiality of
any information provided to it by Boston which is not in the public domain or
otherwise known to Miller, and to limit access to such information to Miller
employees involved in carrying out Miller’s obligations under this Agreement.
15.2 Confidentiality Obligations. All information about Miller that is obtained
by Boston or its employees, directly or indirectly, as a consequence of Miller’s
fulfillment of its obligations under this Agreement shall be treated by Boston
as confidential and shall not be used for any purpose other than to assist
Miller in carrying out its obligations under this Agreement. Such information
may include, but is not limited to, Millers manufacturing processes, operating
procedures, contract manufacturing arrangements, costs, and labor practices.
Boston employees who are involved in assisting Miller to carry out its
obligations under this Agreement shall be instructed by Boston on their
obligation to treat all information about Miller as confidential. Boston shall
ensure that its employees take reasonable steps to avoid obtaining access to any
information about Miller pricing, marketing, sales plans, contract manufacturing
arrangements, or similar competitive information relating to Miller.
[ * ] indicates that information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 

19



--------------------------------------------------------------------------------



 



15.3 No Disclosure. Miller and Boston agree to refrain from disclosing this
Agreement or its terms and conditions to any person or entity not a party
hereto, except as may be required by any court, government agency or proper
discovery request or as reasonably needed to enforce this Agreement, it being
understood that Boston is required to file this Agreement as a material contract
with it periodic reports required under the Securities Exchange Act of 1934. If
a party is required to disclose this Agreement or any of its terms and
conditions, the disclosing party shall: (a) use its best efforts to insure that
such disclosure is made on a confidential basis and (b) in the case of
disclosure required as the result of any order of any court or government agency
or discovery request, give prompt notice thereof so that the other party may, if
it so chooses, assert any rights it may have to maintain confidentiality or
obtain relief from public disclosure. Miller acknowledges that Boston Beer will
be required to file this Agreement in its periodic SEC filings. Boston Beer will
consult with Miller and make all reasonable efforts to ensure that any sensitive
or confidential information, including but not limited to Schedule 9 hereof, is
redacted, omitted, or otherwise given confidential treatment; provided that the
parties acknowledge that Boston cannot ensure such treatment.
SECTION 16
LIMITATION OF LIABILITY AND PERIODS ON CLAIMS
16.1 No Consequential Damages. Neither Miller or Boston shall be liable to the
other for any incidental or consequential damages arising out of this Agreement,
whether in contract, tort or otherwise (including strict liability), whether at
law or in equity; provided, however, that nothing herein shall be deemed to
waive any damages or limit the parties’ liability to each other with respect to
claims brought against Miller or Boston by unrelated third parties.
16.2 Limitation on Time for Pricing Claims. Except as provided below, any claim
or assertion of a dispute by Boston regarding: (i) Boston Standard Variable Cost
or the Pricing Procedures or (ii) any other calculation made pursuant to
Schedule 9 must be made within [ * ] after the end of the Brewing Period to
which the claim or assertion relates or the claim or dispute shall be deemed
waived and forever released by Boston. Notwithstanding the foregoing, any claim
or assertion of a dispute regarding calculated pursuant to the Brands
Manufacturing Price Adjustment must be made during the [ * ] following payment
thereof, or shall be deemed waived and forever released by Boston.
16.3 Limitation on Time for Other Claims. All other claims hereunder must be
brought no later than [ * ] after such claim arose or the party having such
claim shall be deemed to have waived and forever released it; provided that for
this purpose, a claim will be deemed to have arisen at the time the party
asserting the claim first became aware of such claim.
SECTION 17
DISPUTE RESOLUTION
17.1 Resolution of Disputes. It is the intention of the parties to make a good
faith effort to resolve, without resort to litigation or arbitration, any
dispute arising under or related to this Agreement according to the procedures
set forth in this Article. In the event of a dispute,
[ * ] indicates that information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 

20



--------------------------------------------------------------------------------



 



controversy or claim arising out of or relating to this Agreement, or any
breach, termination or invalidity hereof (a “Dispute”), each party has agreed to
designate employees and senior executives with authority to resolve the Dispute.
The designated employees and senior executives shall promptly begin discussions
in an effort to agree upon a resolution of the Dispute. Notwithstanding the
requirements of this Section 17, each party retains its rights to terminate this
Agreement pursuant the provisions contained in Section 20. The issue of whether
such a termination or cancellation is proper shall not be considered a Dispute
hereunder, and as a result shall be subject to the provisions of Section 17.4.
17.2 Dispute Procedures. This dispute resolution process begins with the receipt
of written notification of a Dispute by either party.
A. If the Dispute involves any of the services provided hereunder, it will be
negotiated by Boston’s Director of Operations (as of the date of this Agreement,
Brian Kellogg) and Miller’s Contract Manager (as of the date of this Agreement,
Dave Shaughnessy). If these parties are unable to reach an acceptable resolution
after a period of ninety (90) days, both parties agree that the Dispute will be
referred to Boston’s Vice President of Operations (as of the date of this
Agreement, Thomas W. Lance) and Miller’s Director Business Development Contract
Manufacturing (as of the date of this Agreement, Manoli Kulutbanis) for
negotiation. If these parties are unable to reach an acceptable resolution after
a period of sixty (60) days, both parties agree that the matter will be referred
to Mediation.
B. If the Dispute involves any other aspect of this Agreement, the matter will
be referred to Miller’s Director Business Development Contract Manufacturing (as
of the date of this Agreement, Manoli Kulutbanis) and Boston’s Vice President of
Operations (as of the date of this Agreement, Thomas W. Lance). If these parties
are unable to reach an acceptable resolution after a period of ninety (90) days,
both parties agree that the Dispute will be referred to Boston’s President and
Chief Executive Officer (as of the date of this Agreement, Martin Roper) and
Miller’s Executive Vice President of Operations (as of the date of this
Agreement, Dave Zini) for negotiation. If these parties are unable to reach an
acceptable resolution after a period of sixty (60) days, both parties agree that
the matter will be referred to Mediation.
17.3 ADR Process. The Mediation process shall be conducted in accord with the
Alternative Dispute Resolution process of the State Bar of Wisconsin, attached
hereto as Exhibit C. The exclusive venue for the Mediation process shall be
Chicago, Illinois.
17.4 Other Remedies. If the Mediation process does not result in a resolution of
the Dispute, either party shall have the right to pursue any and all remedies
available under this Agreement, at law or in equity in a court of competent
jurisdiction. Neither the giving of notice of a dispute or controversy nor the
pendency of any dispute resolution process as described in this Section 17 shall
extend any notice or cure period described in this Agreement or any period
within which a party must act as described in this Agreement.
[ * ] indicates that information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 

21



--------------------------------------------------------------------------------



 



17.5 Continued Performance. Subject to the rights of the parties to terminate
this Agreement or suspend their performance as set forth in this Agreement, both
parties shall continue to perform their obligations under this Agreement during
the pendency of any Dispute.
SECTION 18
FORCE MAJEURE
In the event of a Force Majeure at the Source Plant causing a temporary
reduction or cessation of production at the Source Plant, Miller shall be
entitled to suspend its performance hereunder. Miller will not be liable to
Boston for any failure to perform hereunder which results from events beyond
Miller’s reasonable control, including without limitation, acts of God, fires,
explosions, earthquakes, raw material shortages, energy shortages, acts of
terrorism and strikes or other labor problems. This Agreement may not be
terminated by Boston as a result of any such failure to perform; provided
however, upon the occurrence of any of the foregoing events, Boston’s
obligations to perform hereunder will be suspended to the extent that Miller is
unable to perform; provided that in any event Boston shall continue to be
required to make payments to Miller as required by this Agreement for all
Barrels of the Brands actually produced by Boston pursuant to the terms of this
Agreement.
SECTION 19
CHANGES TO LIST OF BRANDS
If Boston wishes to add a new brand of beverage under this Agreement, it will
provide Miller with a written request to include such new brand under this
Agreement, which notice shall include a description of the brand and all
required manufacturing processes, Packaging, Ingredients, and other services
that the new brand might require. Miller will have the sole discretion to
determine whether any new brand requested by Boston will be accepted. If
accepted, any additional new brand will be made subject to all provisions of
this Agreement. The parties acknowledge that Boston may, from time to time,
substitute a new brand for a Seasonal Brand upon notice to Miller, provided that
such substituted brand is manufactured using a similar process as the prior
Seasonal Brand, which does not place any additional burden on the Source Plant,
as determined in Miller’s reasonable discretion.
SECTION 20
TERMINATION
20.1 Boston’s Right to Terminate.
A. Boston has the right to terminate this Agreement without any liability to
Miller if:
1. Within five business days’ after receipt of written notice from Boston,
Miller fails to pay any amount then due Boston hereunder, unless such amount is
a Dispute subject to the procedures in Section 17, including, without
limitation, any matter related to the Brands Manufacturing Price Adjustment;
[ * ] indicates that information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 

22



--------------------------------------------------------------------------------



 



2. Despite its best efforts, Boston is denied a Brewer’s Notice for the Source
Plant as an alternating proprietorship, or such Brewer’s Notice is cancelled
through no fault of Boston; provided that, in the event the Brewer’s Notice is
cancelled, the termination of this Agreement shall not be effective for thirty
(30) days from the date of notice of such cancellation, during which period
Miller shall be entitled to take such actions as it deems appropriate, at its
sole cost and in its sole discretion, to reinstate the Brewer’s Notice (it being
expressly understood that Miller shall not be obligated to take any action to
reinstate the Brewer’s Notice), in which case this Agreement shall remain in
effect;
3. Miller liquidates, dissolves, makes an assignment for the benefit of
creditors, or receivership or bankruptcy proceedings are instituted by or
against Miller; or
4. Miller is in material default of a material provision of this Agreement and
such material default remains uncured for 60 days after Boston provides written
notice to Miller specifying in detail the nature of such default.
5. Boston provides Miller with at least [ * ] advance written notice of its
intent to terminate this Agreement, with an effective date on or after [ * ];
provided that if the effective date is not the last day of a Brewing Period,
then Miller shall remain entitled to receive and retain the full Reservation Fee
related to the Brewing Period in which the termination occurs.
6. Miller agrees to such termination.
B. Limitation on Boston’s Right to Terminate. Boston has no right to terminate
this Agreement except as expressly provided in Section 20.1(A.), provided no
limitation will apply to Boston’s rights under law to suspend its performance
under this Agreement and/or seek damages in the event of the non-performance of
this Agreement by Miller in a manner not specified in Section 20.1(A.). A
termination in accordance with this Section 20.1 shall not affect the right of
Boston to obtain such additional relief at law or in equity to which it is
entitled as a result of a breach of this Agreement by Miller. Notwithstanding
the foregoing, Miller shall in no event have any liability for Consequential
Damages, except as otherwise provided in Section 16.
[ * ] indicates that information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 

23



--------------------------------------------------------------------------------



 



20.2 Miller’s Right to Terminate.
A. Miller has the right to terminate this Agreement, without any liability to
Boston:
1. Immediately on written notice if, within five business days’ after receipt of
written notice from Miller, Boston fails to pay any amount then due Miller
hereunder (other than as noted in subsection 5 below), unless such amount is a
Dispute subject to the procedures in Section 17, including, without limitation,
any matter related to the Brands Manufacturing Price Adjustment;
2. Immediately on written notice if Boston liquidates, dissolves, makes an
assignment for the benefit of creditors, or receivership or bankruptcy
proceedings are instituted by or against Boston;
3. Immediately on written notice if Boston consummates any reorganization,
merger, or consolidation with an entity not directly or indirectly 100% owned by
The Boston Beer Company, Inc.;
4. Immediately on written notice if Boston sells substantially all of its
assets;
5. Immediately on written notice if Boston fails to pay any Reservation Fee when
due and such failure remains uncured for five (5) business days after receipt of
written notice from Miller;
6. [ * ];
7. [ * ];
8. [ * ];
9. Immediately on written notice if Boston is in material default of a material
provision of this Agreement and such material default remains uncured for
60 days after Miller provides written notice to Boston specifying in detail the
nature of such default; or
10. If Boston agrees to such termination.
For purposes of this Section:
[ * ]
“Affiliate” shall mean, with reference to a Person, any other Person that,
directly or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with the first Person.
[ * ] indicates that information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 

24



--------------------------------------------------------------------------------



 



“Person” shall mean a corporation, an association, a partnership (general or
limited), a joint venture, an estate, a trust, a limited liability company, any
other legal entity, or an individual.
B. Limitation on Miller’s Right to Terminate. Miller has no right to terminate
this Agreement except as expressly provided in Sections 20.2(A) and (B).
However, Miller shall be entitled to suspend its performance under this
Agreement and/or seek damages in the event of any non-performance of or
non-compliance with this Agreement by Boston in a manner not specified in
Sections 20.2(A) and (B), including a breach of any representation or warranty,
or a failure to comply with the QA Standards. A termination in accordance with
this Section 20.2 shall not affect the right of Miller to obtain such additional
relief at law or in equity to which it is entitled as a result of a breach of
this Agreement by Boston. Notwithstanding the foregoing, Boston shall in no
event have any liability for Consequential Damages, except as otherwise provided
in Section 16.
20.3 Payments Due Upon Expiration or Termination. At the expiration of this
Agreement, or upon the rejection of this Agreement in bankruptcy proceedings, or
upon earlier termination of this Agreement in accordance with Sections 20.1, or
20.2., Boston shall remove from Miller property all Packaging and Unique
Ingredients or any other Boston specific material in Miller’s physical
possession, and all usable Ingredients and work-in-process. In addition, within
thirty (30) days of the date of such expiration or termination, the parties will
settle in cash all other accounts.
SECTION 21
NOTICES
21.1 Method of Giving Notice. Notices or other communications required or
permitted hereunder will be sufficiently given if personally delivered, or sent
by facsimile or registered or certified mail, return receipt requested, postage
prepaid, addressed as follows:

         
 
  If to Miller:   Miller Brewing Company
 
      3939 West Highland Boulevard
 
      Milwaukee, Wisconsin 53208
 
      Copies to: Senior Vice President General Counsel, Senior Vice
 
      President Finance, and Executive Vice President of Operations
 
      Fax: (414) 931-3732
 
       
 
  with a copy to:   Quarles & Brady LLP
 
      411 East Wisconsin Avenue
 
      Milwaukee, Wisconsin 53202
 
      Attention: Michael M. Grebe
 
      Fax: (414) 271-3552

[ * ] indicates that information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 

25



--------------------------------------------------------------------------------



 



         
 
  If to Boston:   Boston Beer Corporation
 
      One Design Center Place, Suite 850
 
      Boston, MA 02210
 
      Copies to: Vice President of Operations and
 
      Legal Department
 
      Fax: (617) 368-5553
 
       
 
  with a copy to:   Nixon Peabody LLP
 
      100 Summer Street
 
      Boston, MA 02110
 
      Attention: Frederick H. Grein, Jr., Esq.
 
      Fax: (866) 369-4741

or to such other persons and addresses as shall be furnished by like notice by
such party or person. Any notice given in accordance with this provision shall
be deemed to have been given and effective when received.
21.2 Notification of Boston Wholesalers. From time to time, Boston or Miller
will notify Boston Wholesalers of any Miller required policies or procedures to
be used by Boston or Boston Wholesalers and of such other information as is
mutually agreed to by Boston and Miller. Boston will supply to Miller and is
responsible to keep current any list of Boston Wholesalers for this purpose.
Miller will allow Boston to review and approve any planned communication by
Miller to Boston Wholesalers that concern Boston products and/or services.
SECTION 22
GOVERNING LAW AND VENUE
This Agreement shall be governed by and construed in accordance with the
provision of the laws of the State of Wisconsin, without regard to the
application of its rules on conflict of laws. All parties consent to the
exclusive jurisdiction of the federal or state courts in the state of Wisconsin
as having both personal and subject matter jurisdiction and venue in connection
with any matter, dispute or cause of action arising hereunder or pursuant
hereto.
SECTION 23
SUCCESSORS AND ASSIGNMENT
This Agreement is binding upon, and the benefits hereof inure to, the parties
hereto and their respective successors and assigns; provided that neither this
Agreement nor any right or obligation under this Agreement may be assigned by
either party without the written consent of the other party hereto, except that
no consent is necessary for (i) an assignment by Miller to an affiliate of
Miller that is owned, directly or indirectly, 100% by SABMiller plc, or (ii) an
assignment by Boston to an affiliate of Boston that is owned, directly or
indirectly 100% by The Boston Beer Company, Inc.; in either case so long as the
assigning party gives prompt written notice of such assignment to the other
party. Any attempted assignment in violation of the provisions of this
Section 23 will be void. Assignment of this Agreement shall not relieve the
assigning Party of its financial obligations hereunder, including its
indemnification obligations, if an assignee defaults in the performance of its
assigned obligations.
[ * ] indicates that information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 

26



--------------------------------------------------------------------------------



 



SECTION 24
SEVERABILITY
In case any one or more of the provisions contained in this Agreement shall for
any reason be held to be invalid, illegal or unenforceable in any respect, that
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement, and this Agreement shall be construed as if the invalid,
illegal or unenforceable provision had never been contained within the body of
the Agreement.
SECTION 25
AMENDMENTS
No amendment, modification or waiver of any term hereof shall be effective
unless set forth in writing and signed by Boston and Miller.
SECTION 26
PUBLICITY
Miller and Boston agree not to publicly disclose the terms, conditions and other
details of this Agreement without the prior written consent of the other party,
except as required by law, and then, to the extent possible, only upon prior
notice to the other party. It being understood, however, that Boston will report
the existence of this Agreement by filing a current report form 8-K under the
Securities Exchange Act of 1934.
SECTION 27
NONSOLICITATION OF EMPLOYEES
Each party will not solicit the personnel of the other for employment during the
term of this contract. However, each party acknowledges that a party may post
all job openings on appropriate bulletin boards at its locations for the benefit
of its employees and such postings are visible to consultants, visitors and
others. For the purposes of this Agreement, such postings, and any newspaper
advertisements or similar information about employment opportunities shall not
constitute a solicitation of the other’s personnel and each party shall be free
to interview and hire any such personnel.
SECTION 28
CAPTIONS
Captions to Sections of this Agreement have been included solely for the sake of
convenient reference, and are entirely without substantive effect.
SECTION 29
NO THIRD PARTY BENEFICIARIES
Miller and Boston agree that this Agreement is solely for their benefit and it
does not nor is it intended to create any rights in favor of, or obligations
owing to, any third parties.
[ * ] indicates that information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 

27



--------------------------------------------------------------------------------



 



SECTION 30
ENTIRE AGREEMENT
This Agreement, including the Schedules and Exhibits attached hereto, embodies
the entire agreement of the parties with respect to the subject matter hereof
and supersedes all prior agreements with respect thereto, including the Prior
Agreement.
Each party has therefore caused this Agreement to be executed on its behalf.

            BOSTON BEER CORPORATION
      By:           Name:           Title:           MILLER BREWING COMPANY
      By:           Name:           Title:        

[ * ] indicates that information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 

28



--------------------------------------------------------------------------------



 



SCHEDULE 1.8
SEASONAL BRANDS
[ * ]
[ * ] indicates that information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.29
QA STANDARDS
See Attachment.
[ * ] indicates that information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.33
SOURCE PLANTS
Eden, North Carolina
[ * ] indicates that information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.34
SVC COMPONENT PARTS
[ * ]
[ * ] indicates that information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.7.C
APPROVED BPA
[ * ]
[ * ] indicates that information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.8.E
PALLET LOADING REQUIREMENTS
See Attachments.
[ * ] indicates that information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 9
ALTERNATION FEES AND PRICING
[ * ]
[ * ] indicates that information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 

 